         Case 1:19-cr-01991-KWR Document 143 Filed 11/18/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                          No. 19-CR-1991 KWR

ANTONIO CARRILLO,

       Defendant.

                     ORDER REVOKING CONDITIONS OF RELEASE

       THIS MATTER came before the Court for hearing. Being fully advised in the premises,

the Court finds by clear and convincing evidence that Defendant Antonio Carrillo violated his

conditions of release and he is unlikely to abide by any condition or combination of conditions of

release. IT IS THEREFORE ORDERED that the conditions of release previously imposed are

hereby REVOKED, and that the Defendant Antonio Carrillo, be remanded to the custody of the

U.S. Marshal Service pending final disposition in this matter.

       IT IS SO ORDERED.



                                                     ________________________________
                                                     KIRTAN KHALSA
                                                     United States Magistrate Judge




                                                 1
